 378DECISIONS OF NATIONAI. LABOR RELATIONS BOARI)American Federation of Television and Radio Art-ists, Washington-Baltimore IA)'al and First Me-dia Corporation. Cases 5 ('E 61 and 5 ('C 854January 2', 1979DE)CISION ANI) ORDERBY Mt1,BI:RS PINI IO,() Mt R'llY. ANDI ) IRlt:ISI)\I On March 20, 1978, Administrative law JudgeBernard Ries issued the attached Decision in thisproceeding.' Thereafter, Respondent filed exceptionsand a supporting brief, as well as a copy of its briefto the Administrative l.aw Judge: the Charging Pa-rtfiled limited exceptions and a brief in support thereofand in support of the Administrative Law Judge'sDecision: and the General Counsel filed a brief insupport of the Administrative Law Judge's [)ecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs 2and has decided to affirm the rulings, findings, andconclusions of the Administrative aw Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National l.abor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, American Federation ofI Ihe chairges heretl were flild on Mls 23 and 24. 1977, A11d itie oi-plaint ul, issued on August I6. 1977O()n Jul' 20. 1978. Respondent filed a letle seeking posiponcllcriet rfurther considerallon f this proceeding pending a lailer subhml;lsionl ()nJuly 27. 1978. the G(eneral (unsel filed AiIn ppusitonri Io that request .iaidon July 27. 1978. the ('harging Part. filed a. leltter lso l opp..ilrrtl toResplondenl's request for psipollelnmetl ()I Ithe same date Respondent filedA formal notion for reopening of the record ihereafter. thle (eneral ( in-sel. on Augusl 2, 1978, nd he (harginig P;rts. on Augusl 9. 197. iledbriefs in opposition to Respondent's moltiln to reopen the record 'Ihe 1tottion to reorpen the record is herehb denied I he evidence that R espni idennow seeks to admit in to the record concertrs public perceptiuns reg ardirigwhether radio cmniercials re '"pre-recorded" rr 'hle.'' We find it unlnec-essary to cnsider such evidence ias i is clear thiai the collective h-againingcoltrilact clause found herein t haie vola led Sec 8(e of he Act is, asexplained by the Admlinlstrlatire l.ai Judge. a "struck goods"'' provilslrather than a "picket lire'" clause. Ihe ceidcnce proiffered bh Respldent,as>iuning it t he newly discovered ithil the mleaning of tihe Hioald's Rulesand Regulations. is irrelesian to hat collclusio rof the Adriuinistiric liauJudge which we herein affirm.As Respondenl's defenses herein are nor frivolous. e den the ( rg-ing Party's request for ihtigatlrin ex pensecs rio (rp /ratirtoi, 21 N RB633. 634 (1974): A i/gantaied (lar ( tCiter Bt her I [ m. n , ' N,,rtiAnmerina. nd 1laial 222 (laI I! t'rcf \or, In t. 233 N1 [RB 39 11977.240 NLRB No. 44Television and Radio Artists, Washington-Baltimorel.ocal, Washington, ). C.. its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.A PP I'IN l)IXNo (II 1) t1 M:N \1 tRSPO)sI I ) t't ()R )i R ()1 I II.N \ INAI .L[AIiR RI\ XI I()NS B()ARDI)An Agency of the United States (overnmentWi \wtlll \() maintain. enforce, or give effectto the clause contained in our Letters of Adher-ence to collective-bargaining agreements whichstates that "the performer reserves the right towithdraw his recorded production from any sta-tion at which AF'IRA is engaged in an author-ized strike," and :- [ wlli,. Iol enter into agree-ments containing a similar clause in the future.Wl it Ii N(oI induce or encourage individualsemployed by advertising agencies or producersor other persons to strike or refuse to work, orcoerce advertising agencies or producers orother persons, where an object is to cause suchagencies or producers or other persons to ceasedoing business with lFirst Media ('orporation.AM1I RI( AN [1I [)l-RI I(ON (F I 'll- VISION ')RAI)I() ARIiIS. W\SIIIN(;I()N BAI IIM()IRI 1.()-[)E('ISIONBiRNARo) RUits Administrative law Judge: Respondententered into bargaining agreements with advertising agen-cies which provided that performers on recorded radiocommercials were authorized to withdraw their produc-tions from any radio station at which Respondent was en-gaged in an authorized strike. The central issue here iswhether that provision violates Section 8(e) of the Act.These consolidated cases were heard on November 28 30,1977, at Washington, D.C('.Briefs were received from all parties on or about February10, 1978. On the entire record,' the briefs, and my observationof the demeanor of the witnesses, I make the followingfindings of fact and conclusions of law.I RISDI( IIONAI FINI)IN(;SThe ('harging Party, Iirst Media Corporation, is a Dela-ware corporation engaged in the operation of radio stationsthroughout the United States, including WPG(' AM,'FM,I he (ieneral ('ounsrl's nritll to correct the ranscript is graned. nirththe exceptioln of the priopose chat ge at p 16 I. I 9 As requested. the rriiltinis receicd in evidenLc 3as ( .ixh 42 AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTS379located in Morningside, Maryland. The record shows, Re-spondent admits, and I find that First Media has been, atmaterial times, an employer engaged in commerce and inan industry affecting commerce within the meaning of Sec-tions 2(2). (6), (7), 8(b)(4), and 8(e) of the Act.The parties have stipulated, and I find, that the advertis-ing agencies and producers listed in the appeadices to thecomplaint have been. at material times, persons and oremployers engaged in commerce or in an industry affectingcommerce within the meaning of Sections 2(l). (2), 8(b)4),and 8(e) of the Act.At all material times, as the parties agree and I find.Respondent has been a labor organization within themeaning of Section 2(5) of the Act.1i ri iss sAt the heart of this complaint is the question of whetherSection 8(e) sanctions a contract clause enabling emplo-ees of advertising agencies represented by Respondent toinstruct the agencies to withdraw commercials previouslxrecorded by the employees from use on radio stations atwhich Respondent is engaged in an authorized strike.There are other allegations of unlawful conduct, but that isthe one at which all parties address their fire.III Ilti BASI( ISSt IRespondent is the bargaining representative for variousunits of radio and television performers in the Washington-Baltimore area. It is not only the bargaining agent forgroups of full-time station employees. but it also representsperformers who are hired by advertising agencies and pro-ducers to create advertising commercials to be played overradio and television stations. Although these performersare normally hired on an ad hoc basis, and engage in actualwork for only short periods. the parties agree that they areemployees of the agencies within the meaning of the Act.The bargaining relationships between Respondent andthe several hundred local advertising agencies and pro-ducers are technically consummated by the execution hbthe latter of "letters of adherence" to the national AFTRAcontracts. The national contract here involved is the "1975AFTRA Radio Recorded Commercials Contract." whichhas an effective period of November 16, 1975, to Novem-ber 15, 1978: the letters of adherence were signed by eachagency at some time after the former date.The bargaining unit covered bh each such letter ofadherence is described in the national radio commercialsagreement as consisting of "actors, singers, announcers,and sound effects men" who are engaged to produce com-mercial sound recordings to be played on radio broadcasts.The letter of adherence is a one-page document which es-sentially states that the agenc\ agrees to be bound by theterms of the national agreement. The only substantiveterm and the one in ussue here included in the letter ofadherence prepared by Respondent for the Washington-Baltimore area. a term which does not appear in the na-tional agreement? is underlined below:I he rcorrd inrldlc.llt, t h i t .ldded cl.iSaC I, hc been icltlded ill iheIt.c lil.CIvs ..litloilSr[i I ll II th Itll'tI l ,conlir.iItl. for the p15.i foilr tlWe wish to enjoy peaceful and pleasant relations withthe American Federation of Television and RadioArtists (AFTRA) and its members, and to that end weagree to abide by and conform to all the terms andconditions specified in the aforementioned documentsand, in addition, we agree that the performer reservesthe right to withdraw his recorded production from antstation at which ,4 TRA is engaged in an authori:edstrike. 3On May 3. 1977, Respondent. after fruitless contracttalks, commenced a lawful economic strike against WPGC,an area radio station at which Respondent represents theon-air performers. Thereafter, Respondent's agents com-municated, in ways alleged to be unlawful. with both theadvertising agencies and employees with regard to therights aind obligations arising from the "right to withdraw"clause in the letters of adherence: these commulicatiotnswill be discussed below.4The basic claim here is that the "right to withdraw" pro-vision violates Section 8(e) of the Act. Section 8(e) makes itan unfair labor practice for an employer and a labor orga-nization:to enter into ans contract or agreement. express orimplied, whereby such employer ceases or refrains oragrees to cease or refrain from handling. using. selling.transporting or otherwise dealing in any of the prod-ucts of any other employer. or to cease doing businesswith any other person....In National Woodwork Manufacturers Ass.ociation, et (.,v. N.I.R.B.. 386 U.S. 612 (1967). the Supreme Court ex-plained that Section 8(e) was designed by (ongress in 1959to supplement the existing proscriptions against secondaryboycotts contained in Section 8(b)(4): its purpose was toplug the gap left by the ('ourt in Iocal( 1976, I nited Broth-erhood of Carpenters and Jointers of A nierica. .4 11. and Lo).A.ngeles ('ountl District (Council of Carplenters anid A'athanIleisher Sand Door & Pwood Co.., v. L. R. 357 IU.S.93 (1958). which had held that the pre-1959 Act did notprohibit unions and employers from voluntarily executing"hot cargo" contracts. Section 8(e), being complementaryto Section 8(b)(4), was intended to have a reach coexten-sive with the latter provision.Thus, despite the broad language of both sectionsfract periods he proisln ail i nt conta.ined i lei miodeI letter ofadherence et ut In the rnmater agreemenlthe la dillon of thi proillh see r ln ncn lletll, ulih the spirit of ptri-trie .assertior ctonltined in article 43 i "t nfair Statill" I oI the IIate.ireeliltrll. '.hich illeSAl I RA herch ,,lOtiflc Producer tha;ll under \- IRA rIules. Per-formecrs iman nlt aIlihiorlzc he Pr,dtlicer to, us the rccordinn of thePerformer' performnt.ec for the purpose oif strike-hrealking the rrfl or,li/Lufpli oi iterr rt,-cord, i,. .rdio, itaton shill n hi , wot,i'rcd [r n.Ahret 'J,irAg Prcdwu wie iar Nlnn )iaid rl ia1 ) rci u{ At?- .4 RA, bul neitherA\:1 R nor t> t RR 1A lllhcrbs , hall he subject c.ctilon for hrealh ofonltraci or olheri lse for coniplmini ith oir enfrcitin Iuch rlCr I[ mpha,ils supplied IIf siicler.e fil. Incci.tirl f the right to wllhdr ," I.iuCc uiild huacbeen po.uerful strike eaportn a.irlt W' P((it he latitiin erices Ic) perce1i If its rcenlltle froill colrilc ilc.lsk. il- ti olf hllh re prereorded h\ninlher\ Of Res lilcidenllt tilc recotr d lilti e, Ihait idtcirllillleg iteiltleSt.uld hate hee Mcere relcltntl io lihctitlle hiC Cop fr the re.ordedad t rlil clientc 380DECISIONS OF NATIONAL LABOR RELATIONS BOARD("cease doing business with any [other] person" ), the dis-tinction previously recognized under Section 8(b)(4)(B) be-tween lawful "primary" and unlawful "secondary" activitywas intended to obtain under Section 8(e), making thatprovision applicable only to agreements having "second-ary" objectives. Id., at 620, 623 639. Accordingly, as withSection 8(b)(4)(B), the standard for testing the legality of acease-doing-business agreement under Section 8(e) iswhether, in all the circumstances, the agreement "is ad-dressed to the labor relations of the contracting employervis-a-vis his own employees" or is "tactically calculated tosatisfy union objectives elsewhere," id. at 644, 645, a testdesigned to accomplish the basic statutory objective of"shielding unoffending employers and others from pres-sures in controversies not their own." N.L.R.B. v. DenverBuiiding & Construction Trades Council. 341 U.S. 675, 692(1965).Since the enactment of Section 8(e), the Board has ana-lyzed a variety of contract clauses to determine whetherthey are protected as being primary in nature or proscribedas having a secondary thrust. For example, subcontractingagreements, preserving unit work by prohibiting the farm-ing out of such work as is customrily performed by coveredemployees, is intended to regulate only intracompany laborrelations and is thus primary in character, see local UnionNo. 98, of the Sheet Metal Workers' International .4sso(ia-tion (('incinnati Sheet Metal & Roofing Co.), 174 NLRB104, 110 (1969). A "union-signatory" agreement which re-stricts subcontracting only to employers under contractwith the union, on the other hand, plainly has an objectiveextending beyond the walls of the bargaining relation-ship seeking to protect the union and its members gener-ally rather than the employees covered by the agreementand thus affects neutral employers without the compensat-ing factor of protection of the rights of the contractingemployees. District No. 9, International Association of Ma-chinists, A IL CIO I reater St. Louis A utomotive Trimmers& Upholsterers Assn.J v. N.L.R.B., 315 F.2d 33, 36 (D.C.Cir. 1962).The present clause, authorizing performer employees ofadvertising agencies to forbid the use on struck stations ofcommercials previously recorded by the performers for theagencies, does not on its face have any redeeming primaryvalue to the performers vi.s-a-vis their own employment re-lationship with the agencies; the plain effect of the clauseshows it to be "tactically calculated to satisfy union obJec-tives elsewhere" than at the agencies. National Woodwork,supra at 645.Iarly on, the Board found similar provisions to be with-in the proscription of Section 8(e). American Feed Compa-ny, 133 NLRB 214, 219 (1961), (clause reading, "There ishereby excluded from the job duties, course of employmentor work of employees covered by this agreement, anywork whatsoever in connection with the handling or per-forming any service whatsoever on goods, products or ma-terials coming from or going to the premises of an em-ployer where there is a controversy with a Union" ): TruckDrivers Union Local No. 413, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Hlelpers of 4nmer-ica, et al., (Patton Warehouse, Inc.), 140 NLRB 1474, 148285, enfd. in pertinent part 334 F.2d 539 ([).('. Cir. 1964),(clause reading. " ... it shall not be a cause for dischargeor disciplinary action if any employee refuses to handleany goods or equipment ...used by any carrier or otherperson ...at any of whose terminals or places of businessthere is a controversy between such carrier, or person, orits employees on the one hand and a Labor Union on theother hand ...." .The gravamen of this line of cases is that an agreement isinvalid which permits employees of a neutral employer torefuse to lend their skill and energy to their own employ-ment in support of union objectives elsewhere. I see nomeaningful distinction between those cases, where the em-ployees were contractually authorized to refuse to performcurrent work, and the present case, where the employeesare allowed to interdict the fruit of work performancewhich has occurred earlier but, through the magic of mag-netic tape, has been preserved for future use. The differ-ence between an option not to work on new materials andand option not to permit previously manufactured mater-isis to be sent into labor disputes is one which I feel confi-dent the Board would consider irrelevant.Respondent contends, however, that the "struck goods"cases are inapposite, and that in fact the instant "right towithdraw" provision is the analogue of a "picket line"clause and, accordingly, a legitimate cease-doing-businessagreement under prevailing case law. It is an interesting, ifultimately unpersuasive. argument.In Patton Warehouse. supra, the Board carefully reviewedthe legislative history of the Landrum-Griffin Act and not-ed that Congress had paid special attention to the relation-ship between Section 8(e) and the traditional right of em-ployees not to breach picket lines, a right often embodiedin bargaining agreements. The Board concluded that Con-gress intended to continue to permit unions and employersto safeguard those rights to the following extent (140NI.RB at 1481):Stated otherwise, a contract clause which grants im-munity to individual employees from disciplinary ac-tion for their failure to cross a picket line would bevalid under Section 8(e) if it were limited a) to pro-tected activities engaged in by employees against theirown employer and (b) to activities against another em-ployer who has been struck by his own employees,where the strike has been ratified or approved by theirrepresentative whom the employer is required to rec-ognize under the Act.Limitation (b) derived from the consoling referencesduring the legislative debates, when concern was evincedabout the effect of Section 8(e) on picket line clauses, tothe already existing proviso to Section 8(b), which states:"Provizded, that nothing contained in this subsection (b)shall be construed to make unlawful a refusal by any per-son to enter upon the premises of any employer (other thanhis own employer). if the employees of such employer areengaged in a strike ratified or approved by a representativeof such employees whom such employer is required to rec-ognize under this Act.On review, the Court f Appeals for the District of Co-lumbia Circuit encountered difficulty with the Board's sec-ond limitation. The court held that both legislative history AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTS381and case law pointed to a conclusion that "refusals to crossa primary] picket line at another employer's premiseswhere that line does not meet the conditions of the 8(b)(4)proviso" may also be the subject of contractual protectionwithout running afoul of Section 8(e). 334 F.2d at 543.'Under either reading of the statute, it may be seen, Re-spondent could have, in theory lawfully contracted for theright to have agency employees refuse to cross the WPGCpicket line in May 1977.6 As an initial matter, however, Iam constrained to conclude that the "right to withdraw"clause is not a picket line clause within the intendment ofprior cases.It is Respondent's first thesis that a performer's voice ona tape should be considered, for purposes of the statute, theperformer himself, and that his contractual "right to with-draw his recorded production" is the equivalent of a rightto refuse to pass his voice through a picket line. Respon-dent argues: "Without the voice the individual here ceasesto be an employee--his employee status cannot exist with-out the other.... The rights belonging to the actual per-son cannot exist without the rights attaching to theperson's taped voice." The largely metaphysical analysiswhich follows--including a contention advanced in a 1932doctoral thesis that "persons are embodiments of situa-tional relationships" stresses the theme that a performer'scontribution to a taped radio commercial should be con-sidered the significant manifestation of his employmentstatus for purposes of deciding the aspect of his personalitywhich may lawfully be protected against having to cross apicket line.Other considerations deferred, here I think the Boardhas already precluded my acceptance of such an argument.In Patton Warehouse, it quite clearly drew a distinction be-tween the special congressional regard for the rights of arelatively restricted group of employees, generally drivers,confronting the prospect of transgressing a picket line, withall the symbolic freight that act entails, and all other em-ployees whose labors may, from a greater distance, contn-tribute to the business of the struck employer. The Boardconsidered together and distinguished the two situations(140 NLRB at 1485):We have previously noted that the Rockaqway Newsthe Board seems to have accepted the courl's holding In (e entl Moawvns 1all Ut nn .r .7 411 (10 I) lnrera trLnprler. In, .149 NIRB1127 1132 fn II (1964), the Board expressl noted the (urt's Pationdecision and, instead if holding the clause before It unlawful because it wasnot limited to the two situations it had delineated in Palton. simplh staled."The clause in its broad scope can be read as appling Io unlal ful second-ary picketing." Ihe same formula was eniployed to hold clauses unla wful Inseveral cases thereafter, as collected and discussed in 7einsiLr/er Local .No386. IBI (Illev Enplrovers .4srociaonL IS2 NI.RB 78( (1965): see alsoDriver. aleismen, Hareholu.enen. li/A Prr,l.rr,. (Canneri. Dairl En.rtplocei 'nd Ile/lpcr r Loa Ulmon No n695 11 7 ( 7hre/lall ( nrstruction (onpanll152 NI.RB 577. 581 (1965}: but co. Local 1S. lnternational Brotherhrold ofElectrical borkerr. A ('10 (Mercantltc BanklA 172 NRB 617 h19(1968)It should be noted at the threshold of discussion, hosever. that even itthe disputed clause here were to be deemed a "picket line" provision itwould nonetheless be fatall oerbroad. since it applies to "ans station alwhich AIFTRA is engaged In an authorized strike." Since the coverage thuspolenilall) reaches "unla,,ful. albeit 'authorized' seclidars acivlts." i is tothat extent unlawful 7hrelfall (niruoion ( pan., 152 NLRB at 581( 1965)case stands for the proposition that an employer mayby contract waive his right to discipline employees fortheir refusal to cross a legitimate picket line at a struckemployer's premises. The waiver of these rights by anemployer is for the benefit of individual employees; itdoes not confer a corresponding right on a union toinsist that its policy against handling struck goods beembodied in the bargaining agreement. What the Re-spondents sought in section 2(b) and (c) was the effec-tuation of its polciy against handling struck goods orequipment. The means, direct or indirect, by whichthis end is to be accomplished, is tainted by the ille-gality of its object.In limning such a distinction between crossing a picketline "at a struck employer's premises" and the handling ofstruck goods, the Board plainly rejected the notion that theessence of employee status is to be found in the nature ofthe skill or physical characteristics which the individualbrings to the task. I feel certain that respected counsel forRespondent does not intend to assert any such elitist con-tention as the inherent superiority of the vocal cords andlarynx of a radio performer over the arm and back muscu-lature of an assembler in a factory; and yet the Boardmaintains that the employer of the latter may not agree topermit him to refuse to flex his muscles over goods des-tined for the site of a labor dispute.7Proceeding outward, Respondent argues that performersare considered, in general acceptation, to be actually ap-pearing whenever their voices are heard on a commercial.Their method of reimbursement lends some slight supportto this claim: performers receive an initial flat fee for re-cording a commercial, which entitles the agency to use thetape, as infrequently or as often as it sees fit, for 13 weeks:thereafter, if the agency wishes to make use of the tape forfurther 13-week periods, it must pay the performer addi-tional fees. While the payment method thus hints at anindustry perception of the replayed commercial as havingtemporal currency, the argument would be decidedly moresubstantial if the performers received a royalty for eachplay.As all know, the radio broadcasting industry todaylargely consists of prerecorded music interspersed withcommercials and live news reports. The record shows thatwhile 20 years ago, most commercials promoting a productwere read as "live copy" by station announcers, todaynearly all commercials are prerecorded. Even the most ca-sual radio listener cannot help being aware that the com-mercials presently used are considerably more complex instructure than they were in days past. Seldom, if ever, is anannouncer's voice heard alone; most often, there are sev-eral speaking voices, perhaps music, possibly a chorus ofsingers, frequently sound effects. These relatively elaboratecompositions are played with considerable (some arguedisquieting) frequency, usually over several stations.Respondent addresses its brief to the rather distinctive situation of aperformer who uses his voice n a recording. No mention is made of soundeffects men, who are within the bargaining units, who have a theoreticalright under the clause to withdraw commercials they have helped to record.and h hose routine employment functions are not so arrestingly, if superfl-cially. dissimilar from the rest f the working community as those of a vocalperformer 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find it inconceivable that, as suggested at the hearing,the listening audience perceives these playlets, these repeat-ed 60-second packages of voices, instruments, and miscel-laneous sounds, as if they were actually being performed atthe time of the hearing. The record indicates, and personalexperience in the area confirms, that there is but a handfulof radio personalities who make commercials and who areknown to the listening public. It is perhaps possible that anunsophisticated listener, hearing over WPGC a recordedcommercial by Frank Hardin (hailed at the hearing as the"Washington monument" of local radio personalities),might think that Hardin was appearing in person. But Ithink it safe to say, and certainly with no disrespect intend-ed, that any listeners capable of associating the anonymousvoices of Stan Brandorff or Edna Seasongood or the manyother performers with their names and identities wouldlikely also know them and the industry well enough to beaware of the fact that they were appearing on WPGC viarecording and that they personally supported the strike.In this regard, I acknowledge a declaration made by twoBoard members in AFTRA, AFL-CIO (Radio StationWCKY), 133 NLRB 1736, 1739 (1961): "We find that theLocal, as part of its lawful strike against WCKY, wasmerely encouraging its members, none of whom wereshown to be secondary employees, to refuse to enter uponWCKY's premises to participate in a 'live' broadcast, or todo what any radio listener would find indistinguishable:participate in such a broadcast by means of making a tran-scription intended to be used over WCKY." Such an ap-peal to presumed primary employees or independent con-tractors of the station would, of course, as the Board said,have a "legitimate primary object;" there was, accordingly,no need for the Board to refer to the public perception of atranscription in reaching its conclusion.This fleeting judgment of a minority of the Board seemspresently questionable for the reasons given above and inview of the advancement of the state of the art since RadioStation WCKY was decided in 1961. As the record shows,there has been a rapid development toward the almost totaluse of prerecorded commercials in the last 20 years, andthey have become, by and large, theatrical productionsrather than simple one-voice sales pitches. ChargingParty's brief points out that the rules of the Federal Com-munications Commission have, since 1927, undergone anevolution, from requiring express announcements ofbroadcasts of mechanical reproductions made through theagency, to the present rule, which only directs such an-nouncements where the broadcast suggests immediacy andwhich grants a blanket exception for recorded announce-ments of a "commercial, promotional or public service na-ture." This fairly connotes, I think, a belief held by theCommission that listeners entertain little doubt about thesource of most commercials.It should further be pointed out that the asserted equa-tion of voice and performer is, in the context of many com-mercials, unrealistic, because it fails to take into accountthe several components usually found. The evidenceshows, as counsel for General Counsel asserts, that a radiocommercial is indeed a "product." Usually created by anagency as part of a balanced multimedia advertising cam-paign, the recorded commercial blends the writer's creativi-ty, the performers' voices, the musicians' melodies, thesound man's effects, and the technical skills of producer,director, and engineers, into an orchestrated array ofsounds designed to seduce the listening public into spend-ing money in a particular way. The overall quality of ataped commercial is usually so highly prized that the agen-cy would prefer to forego a contracted-for time slot ratherthan substitute for the recording a reading of live copy bya staff announcer, since the planned effect will inevitablybe lost. This record persuades that the general run of tran-scriptions represents a good deal more than the voice of asingle performer who may appear on it; his voice is but oneof a panoply of sounds (of which the sponsor's identifyingjingle may be at least equally important) melded togetherinto a product aimed at influencing comsumption choices.sI fully appreciate and respect the sentiments of thoseperformers who testified that having their commercialplayed on a struck station was equivalent, in their view, tocrossing the picket line, and anathema to them. That samesentiment was expressed in the contract in Patton Ware-house. supra,9but the Board nonetheless drew the line asearlier discussed. I am required to follow suit. Accordingly,I find that Respondent violated Section 8(e) by enteringinto the contracts containing the "right to withdraw"clause. IV THE REMAINING ISSUESI shall discuss the four remaining issues as identified andstated in General Counsel's brief.A. "Whether Respondent entered into an additional im-plied agreement with MBM Associates in violation of Sec-tion 8(e) of the Act."Rhoda Schutz, vice president of MBM Associates Ad-vertising, testified that a day or so after the strike began,Donald Gaynor, assistant executive secretary of Respon-dent, called her and said that "there was a strike, that wehad tapes on the station, and that we would have to takethem off." She told Gaynor that she would check to seewhat material her agency was playing on WPGC. Gaynorcalled again after Schutz had received a May 3 memoran-dum from Respondent to all agencies, referring to the"right to withdraw" clause, and told her that she "had totake them off the air because of the strike.... At thatpoint, he told me that I had gotten a letter from the talents,which I had not at that point, and that we had to take themoff." On or about May 9, Schutz and the other signatoriesreceived another memorandum from Respondent statingN Charging Part)'s brief notes that under the clause, a tape might have tobe withdrawn if "a lone soprano in a chorus of 12" so requested.''he preamble to the "Struck Goods" clause read (140 NLRB at 1482):Recognizing that many individual employees covered by this con-tract may have personal convictions against aiding the adversary ofother workers, and recognizing the propriety of individual determina-lio b an individual workman as to whether he shall perform work,labor or service which he deems contrar\ to his best interests, the par-ties recognize and agree that .-1t [here is no 10O(b) controversy here. B attempting to enforce the con-tracts after the strike began, Respondent "entered into" them within thecontemplation of the statute. E.g.. Bricklaers and Stone Masons Union. Lo-cal No 2 Bricklayers, Masons and Plasterer. International Union of America,A41. ( 10 (Gunnar 1. Johnson & Son, Ini.j, 224 N.RB 1021. 1025 (1976). AMERICAN FEDERATION OF TELEVISION AND RADIO ARIISIS383that "all recorded material produced by signatory advertis-ing agencies ..using AFTRA talent must be immedi-ately withdrawn from the air at WPGC." Schutz received,around May 13, a request for withdrawal by a talent of theone commercial MBM was playing on WPGC. Thereafter.she received a May 17 letter from Respondent's counselthreatening suit for breach of contract. After consultationwith the client, MBM took the commercial off WPGC.Gaynor testified that at the beginning of the strike, hecalled a number of agencies then running commercials onWPGC. He said that "I would have advised the agencthat we were on strike, if they weren't aware of it. And thenin accordance with the performer's right, under the letter ofadherence to the codes, that the recorded material shouldbe withdrawn." He conceded on cross-examination, how-ever, that he made no explicit reference to the contractualrequirement for withdrawal requests by employees.I see no need to make a credibility determination be-tween the two accounts. The sequence of events makes itevident that the precipitating cause of the ultimate removalof the commercial was not the calls from Gaynor or theMay 3 or 9 memorandums, but rather the May 17 letterfrom Respondent's counsel. If it can be said that any newagreement was "entered into," it was entered into upon theterms set forth in that letter.'' As I read the May 17 letter,sent to only a few agencies, stating in part, "Specifically,you have failed to honor that section of the Letter ofAdherence whereby you agreed that a performer reservedthe 'right to withdraw his recorded production strike [sic]'."and threatening suit for continued breach, the letter simplysought to enforce compliance with the clause found aboveto be unlawful.I therefore disagree with General Counsel's claim thatthis series of events resulted in "a new implied agreement...that MBM would remove all commercials fromWPGC using members' voices regardless of whether theMBM employee requested such action." The only "agree-ment" reached was a reaffirmation and maintenance of theexisting clause.B. "Whether Respondent violated Section 8(b)(4)(i)(B)of the Act by sending a memorandum to its members ...stating, inter alia: 'Further, performers employed onRADIO WILD SPOTS 2 should immediately contact ad-vertising agencies and request their material be removedfrom WPGC AM/FM immediately. Performers must notrecord any material which may be broadcast on WPGC-AM/FM.' "The foregoing message was part of a strike informationletter sent to the local membership by Respondent on May3.Section 8(b)(4)(i)(B) makes it unlawful for a union "toinduce or encourage any individual employed by any per-son engaged in commerce ...to engage in a strike or arefusal in the course of his employment to ...work onany goods ...or to perform any services ."where anl ('harging Parts', hrief puts it. "In the faLe of this letter. MH1BM pulledthe lapes."2 A "RA)IO WIL) SPOT" is trade argon for he ord ilnlr conilllner*l llmessage. lasting no moire than 3 minutes used n irregiular plai ,on .l stllor statlons.unlawful secondary objective exists. General Counsel ar-gues that the first sentence in the May 3 memorandum.urging employee invocation of the contract clause, violatesthe provision.Recognizing the needs of the statute and the unusualcharacter of these stipulated "employees," General Coun-sel asserts:Since the performer is paid by the signatorN for unlim-ited use of the tape for 13 weeks. and thereafter foradditional unlimited use in 13 week periods if the sig-natorv so desires, his employee status vil-a-is thatparticular signatory would continue at least for theduration of time that the signatory may use the cornm-mercial.While the parties agreed at the hearing that the perform-ers are statutory "employees." the question of the period oftime during which they enjoy that status was not explored.Respondent does not, on brief. argue that none of the per-formers were "emploNees" at the time of issuance of theMav 3 memorandum.' and I tend to generally subscribe tothe theory advanced b General (Counsel. As GeneralCounsel notes, the employment contract contemplates theoption of using the performer's services for a series of 13-week periods, thus indicating a continuing relationship,and inducement designed to frustrate exercise of that op-tion is an inducement not to "perform ...services." Thenecessary alternative would seem to be that the performershold "employee" status only for the few hours actuallyspent in making recordings.While not conclusive, the union security clause of thecontract, agreed to by Respondent and the agencies, takesan expansive view of the employment relationship, and Iam inclined to give it weight. That clause requires member-ship in AFTRA as a condition of employment "after the30th day following the beginning of such employment."The provision continues:AFTRA and the Producers interpret this sentence tomean that membership in AFTRA cannot be requiredof a Performer by a Producer as a condition of em-ployment until 30 days after his first employment as aPerformer in ans field covered by an AFTRA con-tract: "first employment" meaning the first employ-ment as a Performer in any field covered by anAFTRA contract which employment occurred on andafter August 10. 1948.The foregoing clearly indicates Respondent's own viewthat the employment relationship extends beyond the timeactually spent in performing, and I think that is probably acorrect assessment. Accordingly. I agree that the first sen-tence of the May 3 memorandum referred to above vio-lated Section 8(b)(4)(i)(B).The second sentence of the Ma) 3 memorandum, induc-ing performers not to record material which might bebroadcast on WPGC. is said to be violative because it ap-peals to applicants for employment. citing Pel/s DodgeCorporation v. N'.L.R.B.. 313 U.S. 177 (1962), and also to"[plerformers who had agreed to make a commercial atthe time of inducement but who had not et recorded ther c I rdeed. it "piket line" argumcnt ,uL1s the L oil[ir.r\ 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommercial," the latter "clearly [being] employees." Thereis no record evidence that there were, on or about May 3,any such existing arrangments as referred to in the lattercontention.Phelps Dodge Corporation, applying former Section 8(3)of the Act (proscribing "discrimination in regard to hire ortenure or employment" ), held that the provision forbadeunlawful discrimination against applicants. That is a natu-ral reading of such language. Section 8(b)(4)(i), however,applies to inducement of " ... any individual employed byany person engaged in commerce ...to engage in a strikeor a refusal in the course of his employment. " Thetextual differences makes it more difficult to apply this sec-tion the applicants.But, as Justice Frankfurter wrote in Phelps Dodge, "thephrasing of such social legislation as this seldom attainsmore than approximate precision of definition," 313 U.S.at 185. It seems to me that the vice addressed by Congressin Section 8(b)(4)(i)(B) would properly include union ap-peals to applicants, especially when the neutral employer'sbusiness operates in the fashion of the secondary firmshere; the embroilment of neutrals is potentially no less pro-nounced when inducement is made to applicants on whomthe business routinely depends than when such appeals aredirected at regular employees in a more commonplaceform of enterprise.The Board's opinion in Local No. 636 of the United Asso-ciation of Journeymen and Apprentices, etc. (The Detroit Edi-son Company), 123 NLRB 225, (1959) revd. on this point278 F.2d 858, 865-866 (D.C. Cir. 1960), would tend to sup-port such a conclusion, although heavy emphasis was therelaid on the union's exclusive referral authority. In Ameri-can Federation of Television & Radio Artists, A FL CIO (Ra-dio Station WCKY), 125 NLRB 786, 788-789 (1959), theBoard held that an employment environment virtuallyidentical to the present one rendered the performers "em-ployees" under the Act, subject to unlawful inducement. Ido not view the Supplemental Decision in Radio StationWCKY, supra, 133 NLRB at 1738, as a direct reversal ofthis holding, since it relied on the absence of facts presenthere: "Moreover, there is no evidence in the record thatany of National's members were in fact employees of anyproducer of transcriptions, or that any such producers hadan arrangement with National which created an employeerelationship for the members." As discussed above, theparties have stipulated to the existence of an employmentrelationship between the performers and the producers,and I have concluded that the relationship exists for a pe-riod of time after actual work is performed, as indicated bythe mutually agreed construction of the union-securityclause. 14I find, therefore, that the quoted second sentence of theMay 3 letter also violated Section 8(b)(4)(i)(B).C. "Whether Respondent violated Section 8(b)(4)(ii)(B)of the Act by sending a memorandum to the advertisingagencies and producers ...stating, inter alia. TheAFTRA membership has been reminded that they are torecord no material which is destined for use on WPGCAM/FM."14 In this connection. I note that 98 percent of all commercials producedby the agencies involved here are made with members of RespondentThe quoted statement appeared in a memorandum ofMay 9 from Respondent to all contract signatories. Ascounsel for General Counsel notes, the Board has held thatan unlawful inducement of secondary employees made inthe presence of a secondary employer constitutes coerciveconduct, proscribed by Section 8(a)(4)(ii)(b), as to the lat-ter. Local 171, United Brotherhood of Carpenters and Joinersof America, AFL CIO (Joseph J. Banes. d/b/a Banes FloorCovering), 167 NLRB 981, 984 (1967), and cases cited. Thestatement in the May 9 memorandum, notifying signatoriesof the unlawful inducement of their employees, cannot beeffectively distinguished. I find the violation as charged.D. "Whether Respondent violated Section 8(b)(4)(ii)(B)of the Act by successfully inducing members to requestthat their employer withdraw their tapes from WPGCAM/FM."The evidence discloses that a number of performers didin fact request withdrawal of their recorded productions,on forms provided by Respondent. Some agencies com-plied with the requests. The success of Respondent's cam-paign to implement the unlawful contract clause resulted incoercion and restraint of the signatory agencies, constitut-ing a violation of Section 8(b)(4)(ii)(B). International Asso-ciation of Bridge, Structural & Ornamental Iron Workers,Affiliated Local Union No. 597, AFL CIO (Linbeck Con-struction Corporation), 208 NLRB 524 (1974).5CONCILUSIONS OF LAWI. First Media Corporation is an employer engaged incommerce, within the meaning of the Act, as set out above.2. The advertising agencies and producers listed in theappendices to the complaint are persons and/or employersengaged in commerce or in an industry affecting com-merce, within the meaning of the Act, as set out above.3. Respondent is a labor organization within the mean-ing of the Act, as set out above.4. By entering into contracts with said advertising agen-cies and producers under which said employers agreed tocease doing business with other persons, Respondent en-gaged in unfair labor practices within the meaning of Sec-tion 8(e) of the Act.5. By, in May 1977, inducing employees of advertisingagencies and producers to engage in a strike or a refusal toperform services, and by coercing and restraining such ad-vertising agencies and producers, an object thereof being toforce or require said advertising agencies and producers tocease doing business with First Media Corporation, Re-spondent engaged in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of the Act.7. Except as found above, Respondent has committedno other unfair labor practices alleged in the complaint.T1Ht REMEI)YHaving found that Respondent engaged in certain unfairI see n need to discuss the Ma 3 memorandum sent to contractsignatories. As (general Counsel states on brief, the complaint makes noreference thereto, and "if such i sl Lion were found, t w ould nol chh;ngethe relledv in the case." AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTS385labor practices, I shall recommend that it be ordered tocease and desist therefrom and to take such affirmativeaction, including the posting of customary notices, as willserve the purposes of the Act. I shall also adopt GeneralCounsel's recommendation that notices be sent to Respon-dent's members and to the signatories to the contracts con-taining the provision found unlawful here. Since the Sec-tion 8(b) violations arise out of conduct occurring during asingle labor dispute, I agree with General Counsel that theentry of a cease-and-desist order relating only to WPGCwill suffice. District 65, Distributive Workers of America(S.N.S. Distributing Service), 211 NLRB 469, fn. 4 (1974).Upon the foregoing findings and conclusions, and theentire record in this case, I hereby issue the following rec-ommended:ORDER 16The Respondent, American Federation of Televisionand Radio Artists, Washington-Baltimore Local, its offi-cers, agents, and representatives. shall:I. ('ease and desist from:(a) Maintaining, giving effect to, or enforcing that por-tion of its collective-bargaining agreements with advertis-ing agencies and producers listed in the appendixes to thecomplaint in this proceeding which reads "and, in addition,we agree that the performer reserves the right to withdrawhis recorded production from any station at which AFTRAis engaged in an authorized strike."(b) Entering into, maintaining, giving effect to, or en-forcing any other agreement, express or implied, wherebyany employer ceases or refrains or agrees to cease or re-frain from doing business with any other person. in a man-ner forbidden by Section 8(e) of the Act.It In the eent no excptions a:re filed a., pror ided h Sec. 102 46 of heRules a nd Regulation of I, the National l.abor Relations Blard. the findiTngs.conclusions and recomniended Ordel hereoi shall. as proslded in Sec102.48 of the Rules and Regulations, be adopted hb the Boa.lrd and hecimeits findings, conclusions, and Order, and all Objletions theretio shall bedeemed wais ed for ll purposes(c) Engaging in, or inducing or encouraging individualsemployed by the advertising agencies and producers listedin the appendices to the complaint in this proceeding, orany other person engaged in commerce or in an industryaffecting commerce, to engage in, a strike or refusal in thecourse of employment to use, manufacture, process. trans-port, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services: orthreatening, coercing, or restraining the advertising agen-cies and producers listed in the appendices to the com-plaint in this proceeding, or any other person engaged incommerce or in an industry affecting commerce, where ineither case an object thereof is to force or require suchadvertising agencies and producers and other persons tocease doing business with First Media Corporation.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Post at its offices copies of the attached noticemarked "Appendix." 7 Copies of said notice, on formsprovided by the Regional Director for Region 5, afterbeing duly signed by a representative of Respondent, shallbe posted by Respondent and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Mail signed copies of said notice to all persons whowere members of Respondent on May 3, 1977, and to allpersons who have become members since that date: andmail copies of said signed notice to the advertising agenciesand producers listed in the appendixes to the complaint inthis proceeding.(c) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.In the eent that this Order is enforced bh a judgment of the UnitedState, (Court of .Appeals. the words In the notice reading "Posted b Orderof the Nalional l.abor Relations Board" shall read "Posied Pursuant to aJudgent of he Unuied States Court ,of Appeals FEnforcing an Order of theNational I.abor Relations Board"